                          Case 2:20-cv-01785-MCE-AC Document 13 Filed 08/11/21 Page 1 of 3


                    1   ANTHONY J. DECRISTOFORO SBN 166171
                        anthony.decristoforo@ogletree.com
                    2   PAUL M. SMITH SBN 306644
                        paul.smith@ogletree.com
                    3   OGLETREE, DEAKINS, NASH,
                        SMOAK & STEWART, P.C.
                    4   500 Capitol Mall, Suite 2500
                        Sacramento, CA 95814
                    5   Telephone:     916-840-3150
                        Facsimile:     916-840-3159
                    6
                        Attorneys for Defendants CAPITAL ONE
                    7   SERVICES LLC and CAPITAL ONE
                        FINANCIAL CORPORATION (erroneously
                    8   sued as CAPITAL ONE, A California
                        Corporation; CAPITAL ONE FINANCIAL,
                    9   INC., A California Corporation),
                   10                                 UNITED STATES DISTRICT COURT

                   11                                EASTERN DISTRICT OF CALIFORNIA

                   12   DANYAL EAGLIN,                                    Case No.: 2:20-cv-01785-MCE-AC
                   13                  Plaintiff,                         JOINT STIPULATION OF DISMISSAL
                                                                          AND ORDER
                   14          v.
                   15   CAPITAL ONE, A California Corporation;
                        CAPITAL ONE FINANCIAL, INC., A
                   16   California Corporation;
                        and DOES 1-50, inclusive,                         Complaint Filed: February 21, 2020
                   17                                                     Trial Date:      None Set
                                       Defendants.
                   18

                   19          Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff DANYAL EAGLIN
                   20   and Defendants CAPITAL ONE SERVICES, LLC and CAPITAL ONE FINANCIAL CORP.
                   21   hereby stipulate, through their designated counsel of record, that the above-captioned action be and
                   22   dismissed with prejudice.
                   23

                   24   DATED: August 5, 2021
                                                                             THE VELEZ LAW FIRM, P.C.
                   25
                                                                             /s/ Mark P. Velez
                   26                                                        Mark P. Velez
                                                                             Natalya V. Grunwald
                   27
                                                                             Attorneys for Plaintiff
20cv1785.so.0805   28                                                        DANYAL EAGLIN

                                                                         1
                                                        JOINT STIPULATION OF DISMISSAL
                         Case 2:20-cv-01785-MCE-AC Document 13 Filed 08/11/21 Page 2 of 3


                    1
                        DATED: August 5, 2021
                    2                                             OGLETREE, DEAKINS, NASH,
                                                                  SMOAK & STEWART, P.C.
                    3
                                                                  /s/ Paul M. Smith
                    4                                             Anthony J. DeCristoforo
                                                                  Paul M. Smith
                    5                                             Attorneys for Defendants
                                                                  CAPITAL ONE SERVICES LLC and
                    6                                             CAPITAL ONE FINANCIAL
                                                                  CORPORATION (erroneously sued as
                    7                                             CAPITAL ONE, A California Corporation;
                                                                  CAPITAL ONE FINANCIAL, INC., A
                    8                                             California Corporation
                    9
                   10

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26
                   27

20cv1785.so.0805   28

                                                              2
                                                JOINT STIPULATION OF DISMISSAL
                          Case 2:20-cv-01785-MCE-AC Document 13 Filed 08/11/21 Page 3 of 3


                    1

                    2

                    3                                 UNITED STATES DISTRICT COURT
                    4                                EASTERN DISTRICT OF CALIFORNIA
                    5

                    6    DANYAL EAGLIN,                                         Case No. 2:20-CV-01785-MCE-AC
                    7                   Plaintiff,                              ORDER OF DISMISSAL WITH
                                                                                PREJUDICE
                    8            v.
                    9    CAPITAL ONE, A California Corporation;
                         CAPITAL ONE FINANCIAL, INC., A
                   10    California Corporation;
                         and DOES 1-50, inclusive,
                   11
                         Defendants.
                   12

                   13          IT IS HEREBY ORDERED that, pursuant to FRCP 41(a)(1) and the Stipulation of
                   14   Dismissal with Prejudice executed by the parties, this matter be dismissed with prejudice effective
                   15   the date of this Order. The Clerk of the Court is directed to close this case.
                   16          IT IS SO ORDERED.
                   17

                   18   Dated: August 10, 2021
                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26
                   27

20cv1785.so.0805   28

                                                                           1
                                                                        ORDER
